                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


     BCS SOFTWARE, LLC,

                Plaintiff                               Case No. 6:20-cv-00787


                v.                                      JURY TRIAL DEMANDED


     BMC SOFTWARE, INC,

                Defendant


                     COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby asserts the following

 claims for patent infringement against BMC Software, Inc. (“Defendant” or “BMC”), and

 alleges, on information and belief, as follows:

                                       THE PARTIES

1.      BCS Software, LLC is a limited liability company organized and existing under

the laws of the Texas with its principal place of business in Waco, Texas.

2.      On information and belief, BMC Software, Inc. is a corporation organized and existing

under the laws of Delaware, with a regular and established place of business located at 10431

Morado Circle, 5-100, Austin, Texas 78759. BMC may be served through its designated agent for

service of process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas, 75201 .

                              JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
4.    Defendant has committed acts of infringement in this judicial district.

5.    On information and belief, Defendant has a regular and established place of

business in this judicial district at 14231 Tandam Blvd, Austin, Texas 78728.




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 2
6.    On information and belief, the Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in the

state of Texas, has conducted business in the state of Texas, and/or has engaged in

continuous and systematic activities in the state of Texas.

7.    On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in the

Western District of Texas.

8.    Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 3
                               U.S. PATENT NO. 6,662,179

9.     BCS is the owner, by assignment, of U.S. Patent No. 6,662,179 (“the ’179 Patent”), entitled

RELATIONAL DATABASE METHOD FOR ACCESSING INFORMATION USEFUL

FOR THE MANUFACTURE OF, TO INTERCONNECT NODES IN, TO REPAIR AND

TO MANTAIN PRODUCT AND SYSTEM UNITS , which issued on December 9, 2003. A

copy of the ’179 Patent is attached as Exhibit PX-179.

10.    The ’179 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

                               U.S. PATENT NO. 7,774,296

11.    BCS is the owner, by assignment, of U.S. Patent No. 7,774,296 (“the ’296 Patent”),

entitled RELATIONAL DATABASE METHOD FOR ACCESSING INFORMATION

USEFUL FOR THE MANUFACTURE OF, TO INTERCONNECT NODES IN, TO

REPAIR AND TO MANTAIN PRODUCT AND SYSTEM UNITS, which issued on April

10, 2010. A copy of the ’296 Patent is attached as Exhibit PX-296.

12.    The ’296 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

                               U.S. PATENT NO. 6,438,535

13.    BCS is the owner, by assignment, of U.S. Patent No. 6,438,535 (“the ’535 Patent”),

entitled RELATIONAL DATABASE METHOD FOR ACCESSING INFORMATION

USEFUL FOR THE MANUFACTURE OF, TO INTERCONNECT NODES IN, TO

REPAIR AND TO MANTAIN PRODUCT AND SYSTEM UNITS, which issued on April

20, 2002. A copy of the ’535 Patent is attached as Exhibit PX-535.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 4
14.    The ’535 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

                              NOTICE OF BCS’ PATENTS

15.    Plaintiff is the owner, by assignment, of U.S. Patent No. 6,240,421 (the “’421

Patent”), entitled “System, software and apparatus for organizing, storing and retrieving

information from a computer database,” which issued on May 29, 2001. A copy of the

’421                 Patent                 is                 available                 at

https://patents.google.com/patent/US6240421B1/en?oq=6240421.

16.    Plaintiff is the owner, by assignment, of U.S. Patent No. 6,421,821 (the “’821

Patent”), entitled “Flow chart-based programming method and system for object-oriented

languages,” which issued on July 16, 2002. A copy of the ’821 Patent is available at

https://patents.google.com/patent/US6421821B1/en?oq=6421821.

17.    Plaintiff is the owner, by assignment, of U.S. Patent No. 6,658,377 (the “’377

Patent”), entitled “Method and system for text analysis based on the tagging, processing,

and/or reformatting of the input text,” which issued on December 2, 2003. A copy of the

’377                 Patent                 is                 available                 at

https://patents.google.com/patent/US6658377B1/en?oq=6658377.

18.    Plaintiff is the owner, by assignment, of U.S. Patent No. 6,895,502 (the “’502

Patent”), entitled “Method and system for securely displaying and confirming request to

perform operation on host computer,” which issued on May 17, 2005. A copy of the ’502

Patent is available at https://patents.google.com/patent/US6895502B1/en?oq=6895502.

19.    Plaintiff is the owner, by assignment, of U.S. Patent No. 7,200,760 (the “’760

Patent”), entitled “System for persistently encrypting critical software data to control the



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 5
operation of an executable software program,” which issued on April 3, 2007. A copy of

the             ’760                  Patent               is                 available              at

https://patents.google.com/patent/US7200760B2/en?oq=7200760.

20.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,302,612 (the “’612

Patent”), entitled “High level operational support system,” which issued on November 27,

2007.           A        copy     of      the       ’809        Patent        is     available       at

https://patents.google.com/patent/US7302612B2/en?oq=7302612 .

21.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,533,301 (the “’301

Patent”), entitled “High level operational support system,” which issued on May 12, 2009.

A        copy       of          the        ’809        Patent            is        available         at

https://patents.google.com/patent/US7533301B2/en?oq=7533301 .

22.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,730,129 (the “’129

Patent”), entitled “Collaborative communication platforms,” which issued on June 1,

2010.           A        copy     of      the       ’129        Patent        is     available       at

https://patents.google.com/patent/US7730129B2/en?oq=7730129.

23.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,840.893 (the “’893

Patent”), entitled “Display and manipulation of web page-based search results,” which

issued on November 23, 2010.                   A copy of the ’893 Patent is available at

https://patents.google.com/patent/US7840893B2/en?oq=7840893.

24.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,895,282 (the “’282

Patent”), entitled “Internal electronic mail system and method for the same,” which

issued on February 22, 2011.               A copy of the ’282 Patent is available at

https://patents.google.com/patent/US7895282B1/en?oq=7895282.



COMPLAINT FOR PATENT INFRINGEMENT                                                              PAGE | 6
25.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,890,809 (the “’809

Patent”), entitled “High level operational support system,” which issued on February 15,

2011.           A       copy       of      the     ’809     Patent        is        available    at

https://patents.google.com/patent/US7890809B2/en?oq=7890809 .

26.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,464 (the “’464

Patent”), entitled “Method and system for providing a user directory,” which issued on

August     9,   2011.          A    copy     of   the     ’464   Patent        is    available   at

https://patents.google.com/patent/US7996464B1/en?oq=7996464.

27.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,469 (the “’469

Patent”), entitled “Method and system for sharing files over networks,” which issued on

August     9,   2011.          A    copy     of   the     ’469   Patent        is    available   at

https://patents.google.com/patent/US7996469B1/en?oq=7996469.

28.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,171,081 (the “’081

Patent”), entitled “Internal electronic mail within a collaborative communication

system,” which issued on May 1, 2012.             A copy of the ’081 Patent is available at

https://patents.google.com/patent/US8171081B1/en?oq=8171081.

29.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,176,123 (the “’123

Patent”), entitled “Collaborative communication platforms,” which issued on May 8,

2012.           A       copy       of      the     ’123     Patent        is        available    at

https://patents.google.com/patent/US8176123B1/en?oq=8176123.

30.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,285,788 (the “’788

Patent”), entitled “Techniques for sharing files within a collaborative communication




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 7
system,” which issued on October 9, 2012. A copy of the ’788 Patent is available at

https://patents.google.com/patent/US8285788B1/en?oq=8285788.

31.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,554,838 (the “’838

Patent”), entitled “Collaborative communication platforms,” which issued on October 8,

2013.            A    copy       of      the        ’838     Patent    is        available    at

https://patents.google.com/patent/US8554838B1/en?oq=8554838.

32.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,819,120 (the “’120

Patent”), entitled “Method and system for group communications,” which issued on

August     26,   2014.       A        copy     of   the    ’120   Patent    is    available   at

https://patents.google.com/patent/US8819120B1/en?oq=8819120.

33.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,984,063 (the “’063

Patent”), entitled “Techniques for providing a user directory for communication within a

communication system,” which issued on March 17, 2015. A copy of the ’063 Patent is

available at https://patents.google.com/patent/US8984063B1/en?oq=8984063.

34.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,396,456 (the “’456

Patent”), entitled “Method and system for forming groups in collaborative communication

system,” which issued on July 19, 2016.             A copy of the ’456 Patent is available at

https://patents.google.com/patent/US9396456B1/en?oq=9396456.

                             DEFENDANT’S PRODUCTS

35.     Upon information and belief, Defendant makes, uses, imports, sells, and/or offers

for sale the BMC Remedy Asset Management (the “Accused Product”).

36.     According to BMC, “the Remedy Asset Management application enables IT

professionals to track and manage enterprise configuration items (CIs) — and their



COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 8
changing relationships — throughout the entire asset life cycle. Remedy Asset

Management tracks contracts, financial costs, software licenses, outage indicators, and

more for the CI information stored within the BMC CMDB application. Remedy Asset

Management is integrated with the other applications in the Remedy ITSM Suite and

BMC Helix ITSM service and offers flexibility to support customized business processes.”

https://docs.bmc.com/docs/asset91/home-609064756.html.

37.       The Accused Product is further described and exemplified by the following

references:

         Asset Management for BMC Remedy, part 1 (“Asset Management”), available at
          https://www.youtube.com/watch?v=sapBEflWrPo

         BMC® Best Practice Process Flows for Asset Management and ITIL Configuration
          Management (“Best Practice Process Flows for Asset Management”), available at
          http://peningo.com/downloads/bmc_am_best_practices.pdf

         BMC Atrium CMDB Solution Profile (“BMC Atrium CMDB”), available at
          https://performiq.com/kb/images/EMA_BMC-Atrium_CMDB_SCP.pdf

         BMC Remedy Asset Management 7.5.00 User’s Guide (“BMC Remedy Asset
          Management                  7.5.00”),                available          at
          https://communities.bmc.com/servlet/JiveServlet/previewBody/8883-102-1-
          13545/AM-User-7500.pdf

         Step-by-Step Guide to Building A CMDB (“Building A CMDB”), available at
          https://www.itconcepts.ch/wp-content/uploads/pdf/bmc/cmdb/Step-by-Step-Guide-
          to-Building-a-CMDB.pdf

         CMDB (configuration management database) (“CMDB”), available at
          https://searchdatacenter.techtarget.com/definition/configuration-management-
          database

         CMDB         Architecture     (“CMDB      Architecture”),    available     at
          https://docs.bmc.com/docs/ac1902/cmdb-architecture-871466870.html

         CMDB           Reports       (“CMDB         Reports”),  available           at
          https://docs.bmc.com/docs/display/public/BABSM8100/CMDB+reports

COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 9
     Lifecycle Audits Log for Computer System Assets (“Computer System Assets”),
      available at https://communities.bmc.com/thread/190717

     BMC® Remedy® IT Service Management 7.0 Configuration Guide
      (“Configuration Guide”), available at https://docuri.com/download/itsm-config-
      guide-700_59a8d655f581719e12ad9632_pdf

     BMC unveils configuration management database (“Configuration Management
      Database”), available at https://www.computerworld.com/article/2568765/bmc-
      unveils-configuration-management-database.html

     Creating CI and relationship class attributes (“Creating CI”), available at
      https://docs.bmc.com/docs/ac91/creating-ci-and-relationship-class-attributes-
      609846039.html

     Creating       locations      (“Creating      Locations”),    available      at
      https://docs.bmc.com/docs/itsm91/creating-locations-608491219.html

     Viewing the asset management dashboard and reports (“Dashboard and Reports”),
      available at https://docs.bmc.com/docs/remedyforce/201802/en/viewing-the-asset-
      management-dashboard-and-reports-801357247.html

     BMC Remedy Service Desk: Incident Management User Guide (“Incident
      Management User Guide”), available at http://klslconsulting.com/blog/wp-
      content/uploads/2011/09/174271-IM-User-Guide.pdf

     Cannot relate custom class CI's with ITSM applications (“ITSM applications”),
      available at https://communities.bmc.com/thread/82665

     BMC® Best Practice Process Flows for Asset Management and ITIL Configuration
      Management       (“ITIL     Configuration      Management”), available    at
      http://docshare01.docshare.tips/files/23763/237636314.pdf

     Managing       Locations      (“Managing     Locations”),    available      at
      https://docs.bmc.com/docs/remforce201601/en/managing-locations-
      614648650.html

     Managing relationships between an asset and other CMDB instances (“Managing
      Relationships”),                         available                       at
      https://docs.bmc.com/docs/remforce201701/en/using/asset-and-ci-
      management/asset-management/managing-relationships-between-an-asset-and-
      other-cmdb-instances


COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 10
         Mapping deprecated classes and attributes (“Mapping deprecated classes and
          attributes”), available at https://docs.bmc.com/docs/ac1805/mapping-deprecated-
          classes-and-attributes-908971249.html

         Planning what data to store in the CMDB (“Planning data to store in the CMDB”),
          available at https://docs.bmc.com/docs/ac1902/planning-what-data-to-store-in-
          the-cmdb-908968903.html

         Remedy Asset Management People Roles (“Remedy Asset Management People
          Roles”), available at https://communities.bmc.com/message/434523#434523

         BMC® Remedy® Service Desk: Incident Management 7.0 User Guide (“Service
          Desk:           Incident            Management”),       available    at
          http://docshare04.docshare.tips/files/4847/48479578.pdf

         Setting configuration options for normalizing data (“Setting Configuration
          Options”), available at https://docs.bmc.com/docs/asset81/setting-configuration-
          options-for-normalizing-data-224298439.html

         Understanding the sandbox and production datasets (“Understanding the
          sandbox”),               available           at              https://bmc-web-
          test.cc.swin.edu.au/help/AssetManagement/en/shared/lp8_8_0/c_itsm_adm_unde
          rstand_the_sandbox_and_prod_62400_516.html

         BMC Remedy Asset Management User Guide (“User Guide”), available at
          http://docshare01.docshare.tips/files/22924/229244438.pdf

38.       The information contained in the references identified in paragraph 37 is

incorporated by reference as if set forth fully herein.

39.       The information contained in the references identified in paragraph 37 accurately

describes the operation and functionality of the Accused Product.

                                       COUNT I
                       (Infringement of U.S. Patent No. 6,662,179)

40.       BCS incorporates paragraphs 1-39 herein by reference.

41.       Defendant has been on notice of the ’179 Patent at least as early as the date it

received service of this complaint.


COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 11
42.    Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’179 Patent by making, using, importing,

selling, and/or, offering for sale the Accused Product.

43.    Defendant, with knowledge of the ’179 Patent, infringes the ’809 Patent by

inducing others to infringe the ’179 Patent. In particular, Defendant intends to induce

its customers to infringe the ’179 Patent by encouraging its customers to use the Accused

Product.

44.    Defendant also induces others, including its customers, to infringe the ’179 Patent

by providing technical support for the use of the Accused Product.

45.    Upon information and belief, at all times Defendant owns and controls the

operation of the Accused Product in accordance with an end user license agreement.

46.    Claim 1 of the ’179 Patent recites:

       1.     A method of using a relational database, to record and retrieve
       configuration information on a unit of manufacture comprising, at least one each
       of a parts information lookup table, a location information lookup table, a unit
       storage table, and a pair of configuration management storage tables, wherein
       said pair of configuration management storage tables are linked together, and one
       of said configuration management storage tables of said pair of linked
       configuration management storage tables is a configuration management status
       table and the other is a configuration management memo table;
              comprising accessing both of said linked configuration management storage
       tables by using a first index key, which defines a group of configuration
       management records for a part definition, location definition, or unit definition,
       and a second configuration management index key which defines the current
       configuration management records for a part definition, location definition, or unit
       location wherein:
              (a) said location information lookup tables provide a list of available

COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 12
       locations to place a part in a unit of manufacture, and further comprise a location
       definition lookup table, and
               (b) said parts information lookup tables provide a catalog of parts and
       further comprise a parts list lookup table used to identify each part, and
               (c) a set of parameter information lookup tables related to said parts list
       lookup table for defining any number of parameters of information unique to each
       part, comprised of a parameter definition lookup table defining a list of said
       parameters for each part, which is related to a parameter list lookup table which
       defines a list of parameters that may be associated with any part in said parts list
       table; and
               (d) said unit storage tables provide the configuration of a unit of
       manufacture comprising:
                      (i) a unit definition storage table, which is related to said location
               information lookup table to identify a specific unit of manufacture, and
                      (ii) a unit parts list storage table, which is related to one or more of
               said parts in said parts list information lookup tables to provide a list of
               parts for each said unit of manufacture, where each part in said unit parts
               list storage table is assigned a location from said location definition lookup
               table, and
                      (iii) a unit parameter list storage table, which is used to record
               configuration parameter values for each part in said unit of manufacture,
               which is related to both said unit parts list storage table and said parameter
               definition lookup table.
47.    With the Accused Product, Defendant performs a method of using a relational

database, to record and retrieve configuration information on a unit of manufacture comprising, at

least one each of a parts information lookup table, a location information lookup table, a unit

storage table, and a pair of configuration management storage tables, wherein said pair of

configuration management storage tables are linked together, and one of said configuration




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 13
management storage tables of said pair of linked configuration management storage tables is a

configuration management status table and the other is a configuration management memo table.

48.     With the Accused Product, Defendant performs a method of using a relational

database, comprising accessing both of said linked configuration management storage tables by

using a first index key, which defines a group of configuration management records for a part

definition, location definition, or unit definition, and a second configuration management index

key which defines the current configuration management records for a part definition, location

definition, or unit location.

49.     Wherein, with the performance of Defendant using the Accused Product, said location

information lookup tables provide a list of available locations to place a part in a unit of

manufacture, and further comprise a location definition lookup table.

50.     Wherein, with the performance of Defendant using the Accused Product, said parts

information lookup tables provide a catalog of parts and further comprise a parts list lookup table

used to identify each part.

51.     Wherein, with the performance of Defendant using the Accused Product, a set of parameter

information lookup tables related to said parts list lookup table for defining any number of

parameters of information unique to each part, comprised of a parameter definition lookup table

defining a list of said parameters for each part, which is related to a parameter list lookup table

which defines a list of parameters that may be associated with any part in said parts list table.

52.     Wherein, with the performance of Defendant using the Accused Product, said unit storage

tables provide the configuration of a unit of manufacture comprising a unit definition storage table,

which is related to said location information lookup table to identify a specific unit of manufacture,

and a unit parts list storage table, which is related to one or more of said parts in said parts list



COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 14
information lookup tables to provide a list of parts for each said unit of manufacture, where each

part in said unit parts list storage table is assigned a location from said location definition lookup

table, and a unit parameter list storage table, which is used to record configuration parameter values

for each part in said unit of manufacture, which is related to both said unit parts list storage table

and said parameter definition lookup table.

53.    BCS has been damaged by Defendant’s infringement of the ’179 Patent.

                                      COUNT II
                       (Infringement of U.S. Patent No. 7,774,296)

54.    BCS incorporates paragraphs 1-39 herein by reference.

55.    Defendant has been on notice of the ’296 Patent at least as early as the date it

received service of this complaint.

56.    Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’296 Patent by making, using, importing,

selling, and/or, offering for sale the Accused Product.

57.    Defendant, with knowledge of the ’296 Patent, infringes the ’296 Patent by

inducing others to infringe the ’296 Patent. In particular, Defendant intends to induce

its customers to infringe the ’296 Patent by encouraging its customers to use the Accused

Product.

58.    Defendant also induces others, including its customers, to infringe the ’296 Patent

by providing technical support for the use of the Accused Product.

59.    Upon information and belief, at all times Defendant owns and controls the

operation of the Accused Product in accordance with an end user license agreement.

60.    Claim 1 of the ’296 Patent recites:

       1.      A method for retrieving data in a relational database, comprising:

COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 15
            accessing by using a computer system the relational database to obtain
     information regarding a unit of manufacture, the relational database comprising
     at least one location information lookup table, at least one parts information
     lookup table, at least one unit storage table, and at least one parameter definition
     lookup table;
            retrieving information on the unit of manufacture from at least a portion of
     the relational database;
            wherein said at least one location information lookup table of the relational
     database comprises:
            a list of available locations in the unit of manufacture to place a part from
     the at least one parts information lookup table; and
            information indicating, for each location of a plurality of available locations
     in the unit of manufacture, whether the location is required to be populated by a
     part corresponding to an entry in said at least one parts information lookup table;
            wherein said at least one parts information lookup table comprises entries
     for a plurality of parts usable in different types of units of manufactures; and
            wherein said at least one unit storage table of the relational database
     specifies a configuration of the unit of manufacture and comprises:
            a unit parts list storage table containing information indicating a list of
     parts for the unit of manufacture, and further containing, for each part in the list
     of parts, information usable to determine at least one location within the unit of
     manufacture at that part is placed; and
            a unit parameter list storage table containing information regarding one or
     more values for one or more parameters of one or more parts in the unit parts list
     storage table, wherein the one or more parameters are adjustable settings for the
     one or more parts;
            assigning one or more default values to the one or more parameters,
     wherein the one or more default values are predefined values specified by one or
     more entries for the one or more parts in the parameter definition lookup table of
     the relational database; and
            subsequently modifying one or more values for the one or more parameters,

COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 16
       wherein said modifying does not affect the predefined values specified by the
       parameter definition lookup table;
              wherein the relational database further comprises an interface definition
       lookup table that defines interfaces for a plurality of parts in the parts information
       lookup table, wherein the interfaces are potential locations for electrical or
       mechanical connections between parts; and
              wherein the relational database further comprises a parameter list lookup
       table and a parameter description look up table that are usable to access
       information indicating multiple pre-defined configurations of a part listed in the
       unit parts list storage table.
61.    With the Accused Product, Defendant performs a method for retrieving data in a

relational database.

62.    With the Accused Product, Defendant performs the operation of accessing by using

a computer system the relational database to obtain information regarding a unit of

manufacture, the relational database comprising at least one location information lookup

table, at least one parts information lookup table, at least one unit storage table, and at

least one parameter definition lookup table.

63.    With the Accused Product, Defendant performs the operation of retrieving

information on the unit of manufacture from at least a portion of the relational database.

64.    Wherein, with the performance of Defendant using the Accused Product, said at least

one location information lookup table of the relational database comprises a list of

available locations in the unit of manufacture to place a part from the at least one parts

information lookup table.

65.    Wherein, with the performance of Defendant using the Accused Product, said

information indicating, for each location of a plurality of available locations in the unit of




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 17
manufacture, whether the location is required to be populated by a part corresponding to

an entry in said at least one parts information lookup table.

66.    Wherein, with the performance of Defendant using the Accused Product, said at least

one parts information lookup table comprises entries for a plurality of parts usable in

different types of units of manufactures.

67.    Wherein, with the performance of Defendant using the Accused Product, said at least

one unit storage table of the relational database specifies a configuration of the unit of

manufacture and comprises a unit parts list storage table containing information

indicating a list of parts for the unit of manufacture, and further containing, for each

part in the list of parts, information usable to determine at least one location within the

unit of manufacture at that part is placed; and a unit parameter list storage table

containing information regarding one or more values for one or more parameters of one

or more parts in the unit parts list storage table, wherein the one or more parameters

are adjustable settings for the one or more parts; assigning one or more default values to

the one or more parameters, wherein the one or more default values are predefined

values specified by one or more entries for the one or more parts in the parameter

definition lookup table of the relational database; and subsequently modifying one or

more values for the one or more parameters, wherein said modifying does not affect the

predefined values specified by the parameter definition lookup table; wherein the

relational database further comprises an interface definition lookup table that defines

interfaces for a plurality of parts in the parts information lookup table, wherein the

interfaces are potential locations for electrical or mechanical connections between parts;

and wherein the relational database further comprises a parameter list lookup table and



COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 18
a parameter description look up table that are usable to access information indicating

multiple pre-defined configurations of a part listed in the unit parts list storage table.

68.    BCS has been damaged by Defendant’s infringement of the ’296 Patent.

                                    COUNT III
                     (Infringement of U.S. Patent No. 6,438,535)

69.    BCS incorporates paragraphs 1-39 herein by reference.

70.    Defendant has been on notice of the ’535 Patent at least as early as the date it

received service of this complaint.

71.    Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’535 Patent by making, using, importing,

selling, and/or, offering for sale the Accused Product.

72.    Defendant, with knowledge of the ’535 Patent, infringes the ’535 Patent by

inducing others to infringe the ’535 Patent. In particular, Defendant intends to induce

its customers to infringe the ’535 Patent by encouraging its customers to use the Accused

Product.

73.    Defendant also induces others, including its customers, to infringe the ’535 Patent

by providing technical support for the use of the Accused Product.

74.    Upon information and belief, at all times Defendant owns and controls the

operation of the Accused Product in accordance with an end user license agreement.

75.    Claim 35 of the ’535 Patent recites:

       35.    A method of assembling information contained in a relational database
       concerning a plurality of units, each of which may exist in different configurations
       from which reports may be generated, wherein said database comprises a parts
       list lookup table that contains parts list information, at least one additional first
       lookup table that contains configuration parameters information for a plurality of

COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 19
       different configurations of said units, and a unit parts list storage table that
       contains reference descriptor locations information for said parts comprising
       accessing said parts list information, configuration parameter information and
       reference descriptor locations information from the respective table and, a pair of
       configuration management storage table, wherein said pair of configuration
       management storage tables are linked together, one of said configuration
       management storage tables of said pair of linked configuration management
       storage tables being a configuration management status table and the other being
       a configuration management memo table comprising;
              accessing both of said linked configuration management storage tables by
       using a first index key, which defines a group of configuration management
       records for a part definition, location definition or unit definition, and a second
       configuration management index key which defines the current configuration
       management records for a part definition, location definition, or unit location; and
              accessing said parts list information, configuration parameter information
       and reference descriptor locations information from the respective table, and
       assembling all of said information so that a report on such information may be
       generated for one or more of said units.
76.    With the Accused Product, Defendant performs a method of assembling

information contained in a relational database concerning a plurality of units, each of

which may exist in different configurations from which reports may be generated,

wherein said database comprises a parts list lookup table that contains parts list

information, at least one additional first lookup table that contains configuration

parameters information for a plurality of different configurations of said units, and a unit

parts list storage table that contains reference descriptor locations information for said

parts comprising accessing said parts list information, configuration parameter

information and reference descriptor locations information from the respective table and,

a pair of configuration management storage table, wherein said pair of configuration

COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 20
management storage tables are linked together, one of said configuration management

storage tables of said pair of linked configuration management storage tables being a

configuration management status table and the other being a configuration management

memo table comprising.

77.    With the Accused Product, Defendant performs the operation of accessing both of

said linked configuration management storage tables by using a first index key, which

defines a group of configuration management records for a part definition, location

definition or unit definition, and a second configuration management index key which

defines the current configuration management records for a part definition, location

definition, or unit location; and

78.    With the Accused Product, Defendant performs the operation accessing said parts

list information, configuration parameter information and reference descriptor locations

information from the respective table, and assembling all of said information so that a

report on such information may be generated for one or more of said units.

79.    BCS has been damaged by Defendant’s infringement of the ’535 Patent.

                                    PRAYER FOR RELIEF

       WHEREFORE, BCS respectfully requests the Court enter judgment against

Defendant:

       1.     declaring that the Defendant has infringed the ’179, ’296, and ’535 Patents;

       2.     awarding BCS its damages suffered as a result of Defendant’s infringement

              of the ’179, ’296, and ’535 Patents;

       3.     awarding BCS its costs, attorneys’ fees, expenses, and interest; and

       4.     granting BCS such further relief as the Court finds appropriate.



COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 21
                                JURY DEMAND

     BCS demands trial by jury, Under Fed. R. Civ. P. 38.

Dated: August 27, 2020                      Respectfully Submitted

                                            /s/ Raymond W. Mort, III
                                            Raymond W. Mort, III
                                            Texas State Bar No. 00791308
                                            raymort@austinlaw.com

                                            THE MORT LAW FIRM, PLLC
                                            100 Congress Ave, Suite 2000
                                            Austin, Texas 78701
                                            Tel/Fax: (512) 865-7950

                                            ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 22
